DETAILED ACTION
The instant application having Application No. 17/192,096 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward et al. (Publication Number US 2011/0055442 A1) in view of Furlan (Publication Number US 2013/0132626 A1).
As per claim 1, Ward et al. discloses “a slave device (slave devices 210; FIG. 8; Abstract, lines 1-2), comprising: a serial communications slave having an address designated for performing serial communications with a master (assigning unique addresses to identical devices attached to a serial bus; Abstract, lines 1-2).”
Ward et al. discloses “and an address allocator configured to designate the address of the serial communications slave based on a plurality of state bits determined depending on a connection state of the [single address determination pin] (sub-addresses are assigned based on the arrangement of the resisters 48 for each slave device 14 (e.g. 00 if no resistors are present to 01 to 11 if resistors are present in various arrangements; FIG. 8; Paragraph 0056).”
While Ward et al. discloses various impedance arrangements as disclosed in the limitation “connected to a power terminal, connected to a ground terminal, connected to the power terminal through a first external resistor, or connected to the ground terminal through a second external resistor (as disclosed by the different resistor arrangements for slave devices 14a’ to 14d’ where slave device 14a’ represents an arrangement where no resistors are present on the power and ground terminals, and slave device 14d’ represents an arrangement where resistors are present on the power and ground terminals; FIG. 8),” Ward et al. does not disclose “a single address determination pin configured to be, selectively.”
Furlan discloses “a single address determination pin configured to be, selectively (through PIN (that indicates VDD, GND, or FLOAT) that then controls a MUX 160 that outputs the appropriate I2C slave ID; FIG. 10; Paragraph 0040).”
Ward et al. and Furlan are analogous art in that they in the field of determining addressing through circuit conditions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan in order to avoid increasing system expenses when handling more addresses [Paragraph 0006]. 
As per claim 8, Ward et al. discloses “a slave apparatus comprising at least three among four slave devices, the four slave devices including: a first slave device including a first [single address determination pin] connected to a power terminal, wherein the first slave device is configured to control a voltage level of the first single address determination pin, and designate a first address for performing serial communications with a master (sub-addresses are assigned based on the arrangement of the resisters 48 for each slave device 14 (e.g. 00 if no resistors are present to 01 to 11 if resistors are present in various arrangements; FIG. 8; Paragraph 0056) based on the voltage level of the first single address determination pin (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14a’ with no resistors on inputs 214 and 212; FIG. 8).”
Ward et al. discloses “a second slave device including a second [single address determination pin] connected to a ground terminal, wherein the second slave device is configured to control a voltage level of the second [single address determination pin], and designate a second address for performing the serial communications with the master (sub-addresses are assigned based on the arrangement of the resisters 48 for each slave device 14 (e.g. 00 if no resistors are present to 01 to 11 if resistors are present in various arrangements; FIG. 8; Paragraph 0056) based on the voltage level of the second [single address determination pin] (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14b’ with a resistor on input 214 and no resistor on input 212 (FIG. 8).”
Ward et al. discloses “a third slave device including a third [single address determination pin] connected to the power terminal through a first external resistor, wherein the third slave device is configured to control a voltage level of the third [single address determination pin], and designate a third address for performing the serial communications with the master (sub-addresses are assigned based on the arrangement of the resisters 48 for each slave device 14 (e.g. 00 if no resistors are present to 01 to 11 if resistors are present in various arrangements; FIG. 8; Paragraph 0056) based on the voltage level of the third [single address determination pin] (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14c’ with no resistor on input 214 and one resistor on input 212; FIG. 8).” 
Ward et al. discloses “and a fourth slave device including a fourth [single address determination pin] connected to the ground terminal through a second external resistor, wherein the fourth slave device is configured to control a voltage level of the fourth single address determination pin, and designate a fourth address for performing the serial communications with the master (sub-addresses are assigned based on the arrangement of the resisters 48 for each slave device 14 (e.g. 00 if no resistors are present to 01 to 11 if resistors are present in various arrangements; FIG. 8; Paragraph 0056) based on the voltage level of the fourth single address determination pin (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14d’ with one resistor on input 214 and one resistor on input 212; FIG. 8).”
However, Ward et al. does not disclose “a single address determination pin.”
Furlan discloses “a single address determination pin (through PIN (that indicates VDD, GND, or FLOAT) that then controls a MUX 160 that outputs the appropriate I2C slave ID; FIG. 10; Paragraph 0040).”
Ward et al. and Furlan are analogous art in that they in the field of determining addressing through circuit conditions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan in order to avoid increasing system expenses when handling more addresses [Paragraph 0006].
As per claim 9, Ward et al. discloses “the slave apparatus of claim 8 (as disclosed by Ward et al. and Furlan above), wherein each of the first, second, third, and fourth slave devices includes: a serial communications slave having an address is designated for performing the serial communications with the master (assigning unique addresses to identical devices attached to a serial bus; Abstract, lines 1-2).”
Ward et al. discloses “and an address allocator configured to designate the address of the serial communications slave based on a plurality of state bits determined depending on a connection state of a corresponding one of the first, second, third, and fourth single address determination pins pin (sub-addresses are assigned based on the arrangement of the resisters 48 for each slave device 14 (e.g. 00 if no resistors are present to 01 to 11 if resistors are present in various arrangements; FIG. 8; Paragraph 0056). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).” 
Claims 2-7, and 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward et al. (Publication Number US 2011/0055442 A1) and Furlan (Publication Number US 2013/0132626 A1) in view of Smith (Publication Number US 2017/0132170 A1).
As per claim 2, Ward et al. and Furlan disclose “the slave device of claim 1 (as disclosed by Ward et al. and Furlan above).” 
However, Ward et al. and Furlan do not disclose “wherein the address allocator includes: a first internal resistor having one end connected to the power terminal,” “a second internal resistor having one end is connected to the ground terminal,” “a first switch connected between another end of the first internal resistor and the single address determination pin,” “a second switch connected between another end of the second internal resistor and the single address determination pin,” or “and a state determiner configured to control the first switch and the second switch, and designate the address based on a voltage level of the single address determination pin that is determined based on the control of the first switch and the second switch.”
Smith discloses “wherein the address allocator includes: a first internal resistor having one end connected to the power terminal (resistors 421-423 that are connected with VDD; FIG. 4; Paragraph 0060).”
Smith discloses “a second internal resistor having one end is connected to the ground terminal (resistors 434 to 436 that are connected to GND; FIG. 4; Paragraph 0060).”
Smith discloses “a first switch connected between another end of the first internal resistor and the single address determination pin (switches 431-433; FIG. 4; Paragraph 0060).”
Smith discloses “a second switch connected between another end of the second internal resistor and the single address determination pin (switches 434-436; FIG. 4; Paragraph 0060).”
Smith discloses “and a state determiner configured to control the first switch and the second switch, and designate the address based on a voltage level of the single address determination pin that is determined based on the control of the first switch and the second switch (state machine 410 then iterates the connections by a suitable algorithm until the range of external connected resistance may be deduced. The state machine then outputs appropriate logic levels on outputs…SW[0:3] to flag to the Soundwire (SW) interface which of four bus addresses to use (or possibly to directly indicate the full address); Paragraph 0060).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan and Smith in order to implement a low pin-count method of identifying a device [Paragraph 0010]. 
As per claim 3, Ward et al. discloses “the slave device of claim 2 (as disclosed by Ward et al., Furlan, and Smith above), wherein the state determiner is further configured to: firstly, control the first and second switches to be in an OFF-OFF state by using first and second control signals and read the voltage level of the single address determination pin (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14a’ with no resistors on inputs 214 and 212 (FIG. 8). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
Ward et al. discloses “secondly, control the first and second switches to be in an ON-OFF state and read the voltage level of the single address determination pin (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14b’ with a resistor on input 214 and no resistor on input 212 (FIG. 8). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
Ward et al. discloses “thirdly, control the first and second switches to be in an OFF-ON state and read the voltage level of the single address determination pin (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14c’ with no resistor on input 214 and one resistor on input 212 (FIG. 8). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
Ward et al. discloses “and fourthly, set voltage levels of first and second address selection signals for designating the address based on the read voltage level of the single address determination pin (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
As per claim 4, Furlan discloses “the slave device of claim 3 (as disclosed by Ward et al., Furlan, and Smith above), wherein, in a state in which the single address determination pin is connected to the power terminal to designate a first address, and in response to the voltage level of the single address determination pin sequentially corresponding to logic levels "1,1,1", the state determiner sets the first and second address selection signals to logic levels "0,0" corresponding to the first address (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).” 
As per claim 5, Furlan discloses “the slave device of claim 3 (as disclosed by Ward et al., Furlan, and Smith above), wherein, in a state in which the single address determination pin is connected to the ground terminal to designate a second address, and in response to the voltage level of the single address determination pin sequentially corresponding to logic levels "0,0,0", the state determiner sets the first and second address selection signals to logic levels "0,1" corresponding to the second address (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).”
As per claim 6, Furlan discloses “the slave device of claim 3 (as disclosed by Ward et al., Furlan, and Smith above), wherein, in a state in which the single address determination pin is connected to the power terminal through the first external resistor to designate a third address, and in response to the voltage level of the single address determination pin sequentially corresponding to logic levels "1,1,0", the state determiner sets the first and second address selection signals to logic levels "1,0" corresponding to the third address, and the first external resistor has a resistance value that is greater than or equal to twice a resistance value of the second internal resistor (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).”
As per claim 7, Furlan discloses “the slave device of claim 3 (as disclosed by Ward et al., Furlan, and Smith above), wherein, in a state in which the single address determination pin is connected to the ground terminal through the second external resistor to designate a fourth address, and in response to the voltage level of the single address determination pin sequentially corresponding to logic levels "0,1,0", the state determiner sets the first and second address selection signals to logic levels "1,1", and wherein the second external resistor has a resistance value that is greater than or equal to twice a resistance value of the first internal resistor (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).”
As per claim 10, Ward et al. and Furlan disclose “the slave apparatus of claim 9 (as disclosed by Ward et al. and Furlan above).”
However, Ward et al. and Furlan do not disclose “wherein the address allocator includes: a first internal resistor having one end connected to the power terminal,” “a second internal resistor having one end connected to the ground terminal,” “a first switch connected between another end of the first internal resistor and the corresponding one of the first, second, third, and fourth single address determination pins,” “a second switch connected between the other end of the second internal resistor and the corresponding one of the first, second, third, and fourth single address determination pins,” or “and a state determiner configured to control the first switch and the second switch, and designate the address based on the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins, the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins being determined based on the control of the first switch and the second switch.”
Smith discloses “wherein the address allocator includes: a first internal resistor having one end connected to the power terminal (resistors 421-423 that are connected with VDD; FIG. 4; Paragraph 0060).”
Smith discloses “a second internal resistor having one end connected to the ground terminal (resistors 434 to 436 that are connected to GND; FIG. 4; Paragraph 0060).”
Smith discloses “a first switch connected between another end of the first internal resistor and the corresponding one of the first, second, third, and fourth single address determination pins (switches 431-433; FIG. 4; Paragraph 0060).”
Smith discloses “a second switch connected between the other end of the second internal resistor and the corresponding one of the first, second, third, and fourth single address determination pins (switches 434-436; FIG. 4; Paragraph 0060).”
Smith discloses “and a state determiner configured to control the first switch and the second switch, and designate the address based on the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins, the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins being determined based on the control of the first switch and the second switch (state machine 410 then iterates the connections by a suitable algorithm until the range of external connected resistance may be deduced. The state machine then outputs appropriate logic levels on outputs…SW[0:3] to flag to the Soundwire (SW) interface which of four bus addresses to use (or possibly to directly indicate the full address); Paragraph 0060).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan and Smith in order to implement a low pin-count method of identifying a device [Paragraph 0010]. 
As per claim 11, Ward et al. discloses “the slave apparatus of claim 10 (as disclosed by Ward et al., Furlan, and Smith above), wherein the state determiner is further configured to: firstly, control the first and second switches to be in an OFF-OFF state and read the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14a’ with no resistors on inputs 214 and 212 (FIG. 8). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
Ward et al. discloses “secondly, control the first and second switches to be in an ON-OFF state and read the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14b’ with a resistor on input 214 and no resistor on input 212 (FIG. 8). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
Ward et al. discloses “thirdly, control the first and second switches to be in an OFF-ON state and reads the voltage level of the corresponding one of the first, second, third, and fourth single address determination pins (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14c’ with no resistor on input 214 and one resistor on input 212 (FIG. 8). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
Ward et al. discloses “and fourthly, set voltage levels of first and second address selection signals for designating the address based on the read voltage level of the corresponding one of the first, second, third, and fourth single address determination pins (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A). Note that Ward et al. is directed toward the control signals determining state while Furlan discloses the single pin as a ‘PIN’ in [FIG. 10; Paragraph 0040]).”
As per claim 12, Furlan discloses “the slave apparatus of claim 11 (as disclosed by Ward et al., Furlan, and Smith above), wherein the state determiner sets the first and second address selection signals to logic levels "0,0", in response to the voltage level of the first single address determination pin sequentially corresponding to logic levels "1,1,1" (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).” 
As per claim 13, Furlan discloses “the slave apparatus of claim 11 (as disclosed by Ward et al., Furlan, and Smith above), wherein the state determiner sets the first and second address selection signals to logic levels "0,1", in response to the voltage level of the second single address determination pin sequentially corresponding to logic levels "0,0,0" (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).”
As per claim 14, Furlan discloses “the slave apparatus of claim 11 (as disclosed by Ward et al., Furlan, and Smith above), wherein the state determiner sets the first and second address selection signals to logic levels "1,0", in response to the voltage level of the third single address determination pin sequentially corresponding to logic levels "1,1,0", and wherein the first external resistor has a resistance value that is greater than or equal to twice a resistance value of the second internal resistor (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).”
As per claim 15, Furlan discloses “the slave apparatus of claim 11 (as disclosed by Ward et al., Furlan, and Smith above), wherein the state determiner sets the first and second address selection signals to logic levels "1,1", in response to the voltage level of the fourth single address determination pin sequentially corresponding to logic levels "0,1,0", and wherein the second external resistor has a resistance value that is greater than or equal to twice a resistance value of the first internal resistor (translating the logic levels as it pertains to the OUT signal rising and falling edges into a corresponding ID (as shown in the table of FIG. 8 and Table 1 on [Page 2]). Note there are several such conversion embodiments (FIG. 10-13), with the embodiment of FIG. 13 disclosing slave IDs that include ‘00’, ‘01’, ‘10’, and ‘11’).”
As per claim 16, Smith discloses “the slave apparatus of claim 9 (as disclosed by Ward et al., Furlan, and Smith above), further comprising a pin switch connected to each of the first, second, third and fourth slave devices, wherein the pin switch connects a common terminal connected to the first single address determination pin to a first terminal for a first address designation, connects a common terminal connected to the second single address determination pin to a second terminal for a second address designation, connects a common terminal connected to the third single address determination pin to a third terminal for a third address designation, and connects a common terminal connected to the fourth single address determination pin to a fourth terminal for a fourth address designation (state machine 410 then iterates the connections by a suitable algorithm until the range of external connected resistance may be deduced. The state machine then outputs appropriate logic levels on outputs…SW[0:3] to flag to the Soundwire (SW) interface which of four bus addresses to use (or possibly to directly indicate the full address); Paragraph 0060).”
Ward et al. discloses “and wherein the first terminal is connected to the power terminal, the second terminal is connected to the ground terminal, the third terminal is connected to the power terminal through the first external resistor, and the fourth terminal is connected to the ground terminal through the second external resistor (as disclosed by the different resistor arrangements for slave devices 14a’ to 14d’ where slave device 14a’ represents an arrangement where no resistors are present on the power and ground terminals, and slave device 14d’ represents an arrangement where resistors are present on the power and ground terminals; FIG. 8),
As per claim 17, Ward et al. discloses “a slave device (slave devices 210; FIG. 8; Abstract, lines 1-2), comprising: a serial communications slave having an address designated for performing serial communications with a master (assigning unique addresses to identical devices attached to a serial bus; Abstract, lines 1-2).”
Ward et al. discloses “a first terminal connected to a power terminal (as disclosed by the different resistor arrangements for slave devices 14a’ to 14d’ where slave device 14a’ represents an arrangement where no resistors are present on the power and ground terminals, and slave device 14d’ represents an arrangement where resistors are present on the power and ground terminals; FIG. 8).”
Ward et al. discloses “a second terminal connected to a ground terminal (as disclosed by the different resistor arrangements for slave devices 14a’ to 14d’ where slave device 14a’ represents an arrangement where no resistors are present on the power and ground terminals, and slave device 14d’ represents an arrangement where resistors are present on the power and ground terminals; FIG. 8)
Ward et al. discloses “a third terminal connected to the power terminal through a first external resistor (as disclosed by the different resistor arrangements for slave devices 14a’ to 14d’ where slave device 14a’ represents an arrangement where no resistors are present on the power and ground terminals, and slave device 14d’ represents an arrangement where resistors are present on the power and ground terminals; FIG. 8)
Ward et al. discloses “and a fourth terminal connected to the ground terminal through a second external resistor, wherein the slave device is configured to designate the address of the serial communications slave based on a plurality of state bits determined depending on connection states of the common terminal with respect to the first terminal, the second terminal, third terminal, and the fourth terminal (as disclosed by the different resistor arrangements for slave devices 14a’ to 14d’ where slave device 14a’ represents an arrangement where no resistors are present on the power and ground terminals, and slave device 14d’ represents an arrangement where resistors are present on the power and ground terminals; FIG. 8).”
Ward et al. does not disclose “a single address determination pin.” 
Furlan discloses “a single address determination pin (through PIN (that indicates VDD, GND, or FLOAT) that then controls a MUX 160 that outputs the appropriate I2C slave ID; FIG. 10; Paragraph 0040).”
Ward et al. and Furlan are analogous art in that they in the field of determining addressing through circuit conditions.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan in order to avoid increasing system expenses when handling more addresses [Paragraph 0006]. 
However, Ward et al. and Furlan do not disclose “and a pin switch including: a common terminal connected to the single address determination pin.”
Smith discloses “and a pin switch including: a common terminal connected to the single address determination pin (state machine 410 then iterates the connections by a suitable algorithm until the range of external connected resistance may be deduced. The state machine then outputs appropriate logic levels on outputs…SW[0:3] to flag to the Soundwire (SW) interface which of four bus addresses to use (or possibly to directly indicate the full address); Paragraph 0060).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan and Smith in order to implement a low pin-count method of identifying a device [Paragraph 0010]. 
As per claim 18, Ward et al. discloses “the slave device of claim 17 (as disclosed by Ward et al., Furlan, and Smith above), wherein no resistor is disposed in a path connecting the first terminal to the power terminal, and no resistor is disposed in a path connecting the second terminal to the ground terminal (steps 166 to 170 as they pertain to the monitoring of VDD vs. VDD threshold (FIG. 6A) as well as one slave device 14a’ with no resistors on inputs 214 and 212 (FIG. 8).”
As per claim 19, Smith discloses “the slave device of claim 17 (as disclosed by Ward et al., Furlan, and Smith above), wherein the slave device is further configured to selectively connect the common terminal to each of the first terminal, the second terminal, third terminal, and the fourth terminal (state machine 410 then iterates the connections by a suitable algorithm until the range of external connected resistance may be deduced. The state machine then outputs appropriate logic levels on outputs…SW[0:3] to flag to the Soundwire (SW) interface which of four bus addresses to use (or possibly to directly indicate the full address); Paragraph 0060).”
As per claim 20, Smith discloses “the slave device of claim 17 (as disclosed by Ward et al., Furlan, and Smith above), further comprising: a first internal resistor connected to the power terminal (resistors 421-423 that are connected with VDD; FIG. 4; Paragraph 0060).”
Smith discloses “a second internal resistor connected to the ground terminal (resistors 434 to 436 that are connected to GND; FIG. 4; Paragraph 0060).”
Smith discloses “a first switch connected to the first internal resistor and the single address determination pin (switches 431-433; FIG. 4; Paragraph 0060).”
Smith discloses “and a second switch connected to the second internal resistor and the single address determination pin, wherein the slave device is further configured to configured to control the first switch and the second switch to vary a voltage level of the single address determination pin, and designate the address based on the voltage level (state machine 410 then iterates the connections by a suitable algorithm until the range of external connected resistance may be deduced. The state machine then outputs appropriate logic levels on outputs…SW[0:3] to flag to the Soundwire (SW) interface which of four bus addresses to use (or possibly to directly indicate the full address); Paragraph 0060).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Ward et al. and Furlan and Smith in order to implement a low pin-count method of identifying a device [Paragraph 0010]. 
	
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated March 4, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach bitstream data and pin connections.
U.S. PATENT NUMBERS:2008/0042701 A1 – [Paragraphs 0005 and 0007]
2009/0327540 A1 – [FIG. 2 & 3]
2010/0148852 A1 – circuit arrangement between VCC and ground with switches Q1 and Q2 and resistors R11 and R12 [FIG. 1]
2016/0357697 A1 – voltage arrangement 104 to 106 [FIG. 2]
2019/0272248 A1 – [FIG. 1A-1C]
2019/0079130 A1 – [FIG. 7B]
6,034,995 – switches that allow for various impedance between Vc and ground [FIG. 1]
7,958,286 B2 – [FIG. 6B]
FOREIGN PATENT DOCUMENTS:
EP 1 696 568 A1 – via a single pin [Abstract]

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        May 19, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181